Citation Nr: 1826895	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-41 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to July 1991.  She died in September 2013 and the appellant is her surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In April 2013, the Veteran filed a formal claim for a TDIU (see April 2013 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940)).  She died in September 2013, prior to the RO's adjudication of her TDIU claim.  In October 2013, the appellant filed a claim for Dependency and Indemnity Compensation (DIC) benefits.  In the December 2013 rating decision, the RO in St. Paul, Minnesota, inter alia, denied the accrued benefits TDIU issue listed above on the title page.  The RO in Reno, Nevada currently has jurisdiction over the appellant's claim.

The appellant requested a Board hearing before a Veterans Law Judge on his December 2014 substantive appeal (VA Form 9).  He withdrew his hearing request in August 2016 (see an August 2016 statement (VA Form 21-4138) from the appellant's representative).

The Board points out that the appellant had also perfected an appeal with regard to the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to service-connected burial benefits.  The RO granted service connection for the cause of the Veteran's death and service-connected burial benefits by way of a January 2015 rating decision, and thereby resolved the appeal as to these issues.

As a final preliminary matter, the Board notes that claims for accrued benefits and those claims where an appellant is substituted for a deceased claimant are distinct. See 38 U.S.C. §§ 5121A, 5121(a) (2012).  In October 2013, the appellant submitted a motion to be substituted for the Veteran in the instant appeal (via a VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant).  The agency of original jurisdiction (AOJ) has not adjudicated the appellant's substitution request and has adjudicated the TDIU issue on an accrued benefits basis.  The Board is also aware of the holding of Reliford v. McDonald, 27 Vet. App. 297 (2015).  Regardless of the holding in Reliford and the fact that the AOJ has not adjudicated the appellant's motion for substitution, the Board nonetheless finds that, since the evidence of record at the date of the Veteran's death is sufficient to grant the present appeal in full, there is no prejudice flow to the appellant in adjudicating the claim as perfected.


FINDINGS OF FACT

1.  At the time of her death, the Veteran had been awarded service connection for the following disabilities: small bowel resection, rated 60 percent disabling; history of pelvic inflammatory disease, bilateral hydrosalpinx and uterine fibroids, status post tuboplasty and total abdominal hysterectomy, rated 50 percent disabling; major depressive disorder, rated 50 percent disabling; left shoulder acromioclavicular strain, rated 10 percent disabling; thoracolumbar strain, rated 10 percent disabling; cervical spine strain, rated 10 percent disabling; and scar, left lateral abdomen, suprapubic area, rated 10 percent disabling.  Her combined disability rating was 90 percent.

2.  The Veteran's service-connected disabilities precluded all substantially gainful employment for which her education and occupational experience would have otherwise qualified her.

CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities, for the purpose of accrued benefits, are met.  38 U.S.C. §§ 1155, 5101(a), 5107(b), 5121 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.1000, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

As the Board is granting the claim for a TDIU, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

An individual entitled to accrued benefits may be paid periodic monetary benefits (due and unpaid) to which a payee was entitled at the time of her death under existing ratings or based on evidence in the file at the time of death.  38 U.S.C. § 5121; 38 C.F.R. § 3.1000.

The statute governing accrued benefits was amended in January 2003 to eliminate the prior two-year restriction on the payment of accrued benefits.  The revision to the statute applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  Accordingly, the two-year limit on benefits is not applicable in this case.

An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C. § 5121 (c); 38 C.F.R. § 3.1000 (c).  In order to support a claim for accrued benefits, the Veteran or other payee must have had a claim pending at the time of her death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C. §§ 5101 (a), 5121(a); Jones v. West, 136 F.3d 1299   (Fed. Cir. 1998).

Accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death.  See 38 C.F.R. § 3.1000 (a).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the Veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000 (d)(4).

In this case, the appellant filed a claim for accrued benefits in October 2013.  Thus, he filed a timely claim for accrued benefits as it was filed within a year of the Veteran's death.  The evidence that will be considered by the Board is limited to that which was in VA's possession up to the date of the Veteran's death in September 2013.

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of her service-connected disabilities, from securing and following "substantially gainful employment" consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).
The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16 (a).

In the present case, the Veteran had been awarded service connection for the following disabilities at the time of her death: small bowel resection, rated 60 percent disabling; history of pelvic inflammatory disease, bilateral hydrosalpinx and uterine fibroids, status post tuboplasty and total abdominal hysterectomy, rated 50 percent disabling; major depressive disorder, rated 50 percent disabling; left shoulder acromioclavicular strain, rated 10 percent disabling; thoracolumbar strain, rated 10 percent disabling; cervical spine strain, rated 10 percent disabling; and scar, left lateral abdomen, suprapubic area, rated 10 percent disabling.  Her combined disability rating was 90 percent.  Hence, she met the percentage requirements for a TDIU.  See Id.  The remaining question is whether her service-connected disabilities precluded gainful employment for which her education and occupational experience would have otherwise qualified her.

Medical records dated from August 2008 to December 2010, the reports of VA gynecological, psychiatric, and orthopedic examinations dated in February 2009, and July 2010 VA gastrointestinal and scar examination reports indicate that the Veteran had completed two years of college and was educated in secretarial administration.  She was a licensed real estate investor and florist and following service had worked at banks, at a ranger station as a secretary, and at Walmart.  She was let go/resigned from all of these jobs and subsequently opened her own flower business from 2001 to 2004.  She was self-employed with a real estate investment company at the time of the February 2009 VA examinations, primarily performed clerical work, and was studying business/human resources on a part time basis (although she experienced cognitive decline which impaired her ability to do well at school).

As for the symptoms associated with her service-connected disabilities, the Veteran reported that she experienced dysuria, flank pain, urinary frequency/urgency/pain, impaired sleep, memory, and concentration, cognitive decline, low energy, continuous neck and back pain which radiated to the upper and lower extremities, and recurrent shoulder pain, weakness, and stiffness.  Also, she experienced episodic diarrhea (4 to 6 times on a daily basis), there had been more than 12 attacks of diarrhea during the previous year which lasted for 4 days at a time, there was daily suprapubic intestinal pain which was moderate in severity, and there was bloating, flatulence, weakness, fatigue, anorexia, an inability to gain weight, and alternating diarrhea and constipation.  The Veteran's joint pain increased in intensity with activity and with repetitive bending, turning, and twisting and prolonged standing.  She was able to walk a maximum of one mile over flat and level land, but her distance diminished rapidly over uneven terrain and she occasionally stumbled.  She was able to stand for a maximum of an hour and a half and climb/walk a maximum of one flight of stairs, was limited in her ability to squat and kneel, was unable to crawl, felt uncomfortable on ladders, was able to occasionally lift and carry a maximum of 40 pounds, was able to drive a car for a maximum of one hour, and experienced difficulty using her left arm at or above shoulder level (she was able to work overhead for a maximum of 5 minutes and was limited in her ability to pull, push, and lift to or above shoulder level using the left arm).

Examinations revealed bladder tenderness to palpation, leukorrhea of the vagina, an enlarged/tender/irregular uterus, tender adnexa bilaterally, depression, anxiety, cervical spine, thoracolumbar spine, and left shoulder tenderness, painful and limited motion of the cervical and thoracolumbar spine with repetitive use, and a deep painful surgical scar at the suprapubic area.  The Veteran was only able to perform a half squat due to low back pain and instability.  She was diagnosed as having, among other things, recurrent major depression, depression not otherwise specified (NOS), chronic cervical and thoracolumbar strain, chronic left shoulder strain, an acromioclavicular sprain, bowel resection with significant weight loss, diarrhea, stool incontinency, and a large keloid/painful suprapubic scar from bowel resections

As for occupational impairment, the examiner who conducted the February 2009 psychiatric examination concluded that the Veteran's psychiatric disability resulted in occasional decrease in work efficiency and that there were intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but that she generally functioned satisfactorily with routine behavior, self-care, and conversation.  There was evidence of poor job functioning, with numerous jobs since 1991.  There was probably some conflict with supervisors or coworkers which led to the Veteran's short employment record with different companies.  Moreover, the examiner who conducted the July 2010 VA examinations reported that the Veteran's disability had significant effects on her occupation in that it resulted in memory loss, decreased concentration, difficulty following instructions, difficulty reaching, lack of stamina, weakness/fatigue, fecal incontinence, pain, disfigurement, and discomfort from clothes while driving.

The Veteran reported in a February 2011 statement (VA Form 21-4138) that as a result of her service-connected gastrointestinal disability she had a limited diet and experienced "gas bubbles" and irregular bowel movements at very inconvenient times.  This resulted in her clothing getting soiled and caused problems with going out in public or being away from the restroom.  She always had to have a change of clothing available.  Also, she had a large surgical scar which was painful to touch and she always had to be sure that her scar was concealed.

An April 2011 VA psychiatric examination report and a May 2011 VA mental health outpatient note indicate that the Veteran reported that following service she worked as a receptionist at a radio station for one year and that her last job was in 2004.  She had been a licensed florist and owned a flower shop for 2 years and was taking college courses at the time of the 2011 evaluations.  She was very depressed, felt overloaded and overwhelmed, lacked energy and ambition, sometimes struggled "to shower or to do anything," occasionally had problems performing personal hygiene and other basic activities of daily living due to depression, and experienced impaired memory, obsessive worrying, anxiety, and impaired sleep (approximately 4 hours per night).  She had felt this way since approximately the time of her bowel resection and hysterectomy in 2009.  She experienced constant diarrhea and had lost 35 pounds since her bowel resection.  She was diagnosed as having depression and possibly mood disorder secondary to her service-connected disabilities.

The psychiatrist who conducted the April 2011 examination concluded that the Veteran experienced occasional decrease in work efficiency and that there were intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but that she generally functioned satisfactorily with routine behavior, self-care, and conversation.  She continued to experience depressive symptoms with loss of self-esteem and preoccupation and fear that she might lose control of her bowels in public.  She avoided using diapers because they looked bulky through her clothing.

The Veteran reported on her April 2013 VA Form 21-8940 that she had not yet completed her college degree, that she last worked full time in May 2012, and that she had participated in the VA vocational rehabilitation program from January 2010 to May 2012.  She was prevented from securing or following any substantially gainful occupation due to cancer, weakness, diarrhea, and treatment for her disabilities.

The records contained in the Veteran's vocational rehabilitation folder dated from December 2009 to July 2013 reflect that she had completed some college education in secretarial/administration studies, business management and ownership, and humanities.  She had also received some education in fashion.  She had employment experience as a florist and remained a licensed florist, but had no active business.  She had also been self-employed as a licensed real estate investor since 2007, but was not making any profit due to a slow economy.  She was limited by her service-connected disabilities in that she experienced widespread joint pain (including in the back, neck, and shoulder), stomach problems, and depression.  She was unable to lift heavy objects, flex upward with ease, stand or sit for prolonged periods of time, or raise or lower her head without pain.  Also, she was limited in her ability to use her shoulder/arm and experienced feelings of self-doubt and frequent mood fluctuations.

A VA rehabilitation counselor concluded in December 2009 that the Veteran's service-connected disabilities impaired her ability to prepare for, obtain, or retain employment consistent with her abilities, aptitudes, and interests.  Due to her physical limitations, she was unable to pursue fields of interest that involved lifting/moving heavy objects or bending at the waist.  She did not possess marketable skills for direct employment.  Overall, due to the fact that she had impairment to employability, which resulted in substantial part from her service-connected disabilities and which had not been overcome, she was found to have an employment handicap.  She subsequently participated in the VA vocational rehabilitation program, but records dated in May 2013 reflect that she was unable to continue her schooling due to medical issues and that she was found to be infeasible for employment.  A July 2013 letter from a rehabilitation counselor indicates that the Veteran's vocational rehabilitation services were stopped because it was not reasonable to expect that she would be able to train for or get a suitable job.

The Board acknowledges that the Veteran was most recently self-employed as a florist and real estate investor and that this employment appears to have ended due to a poor economy.  Although the Veteran did not directly report any specific limitations while she was employed due to service-connected disabilities, the examiners who conducted the VA examinations noted above identified certain occupational limitations caused by the service-connected orthopedic, gastrointestinal, and psychiatric disabilities (i.e., problems with performing various physical activities, an inability to sit or stand for prolonged periods, limitations due to impaired concentration, memory, and mood, and frequent diarrhea/occasional bowel incontinence which required the Veteran to remain near the bathroom and limited her ability to be in public) and there is no evidence of gainful employment at the time of the Veteran's death.  Her reported employment history generally involved clerical/managerial employment and her service-connected physical and psychiatric disabilities impaired her ability to sit or stand for prolonged periods and perform various physical tasks and caused problems with memory and concentration.  Such impairments would have significantly impaired both physical and sedentary employment.

Overall, the opinions of the examiners who conducted the VA examinations noted above, the information contained in the Veteran's vocational rehabilitation file, and the symptoms and functional limitations reported by the Veteran support a conclusion that her service-connected disabilities, alone, collectively resulted in an inability to perform any type of gainful employment.  Whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

In light of the above evidence and resolving reasonable doubt in the appellant's favor, the Board finds that at the time of the Veteran's death, her service-connected disabilities prevented her from securing and following substantially gainful employment consistent with her education and occupational experience.  Entitlement to a TDIU, for the purpose of accrued benefits, is therefore granted.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. § 4.16 (a).


ORDER

Entitlement to a TDIU, for the purpose of accrued benefits, is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


